Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
Kenneth Hinton appeals the district court’s order granting in part and denying in part Trans Union LLC’s motion for costs pursuant to Fed. R. Civ. P. 54(d). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hinton v. Trans Union LLC, No. 1:09-cv-00170-TSE-IDD (E.D.Va. filed Sept. 2, 2009; entered Sept. 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.